—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 31, 1991 (People v Fludd, 173 AD2d 840), affirming a judgment of the Supreme Court, Kings County, rendered May 6, 1986.
Ordered that the application is denied.
The appellant has . failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, S. Miller and Thompson, JJ., concur.